Citation Nr: 0731616	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  94-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depression, as a result of 
service-connected disability.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left index finger 
disorder.  

6.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

9.  Entitlement to an increased evaluation for residual of 
right great toe injury, currently evaluated as 10 percent 
disabling.  

10.  Entitlement to an increased evaluation for scar of the 
left jaw, currently evaluated as 10 percent disabling.

11.  Entitlement to an effective date earlier than October 
29, 1999, for the grant of a 10 percent evaluation for left 
knee chondromalacia. 

12.  Entitlement to an effective date earlier than May 23, 
2003, for the grant of a 10 percent evaluation for residual 
of right great toe injury.  

13.  Entitlement to an extension of temporary total 
disability benefits for a period of convalescence pursuant to 
38 C.F.R. § 4.30 (2006) beyond January 1, 2006.

14.  Entitlement to compensation for a dental disorder under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1982.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, as well as the RO in Winston-Salem, North 
Carolina, which denied the benefits sought on appeal.  

The veteran's claims file is now associated with the Winston-
Salem RO.  

The issues of entitlement to compensation for a dental 
disorder under the provisions of 38 U.S.C.A. § 1151, and 
entitlement to an increased evaluation for residual of right 
great toe injury, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran has a psychiatric disorder, to include major 
depression, as a result of service-connected disability.  

2.  The competent medical evidence, overall, does not show 
that the veteran has rheumatoid arthritis.  

3.  A February 1992 rating decision denied an application to 
reopen claims for service connection for disorders of the 
neck and right shoulder; the veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.

4.  Evidence added to the record since the February 1992 
rating decision, when considered alone or in conjunction with 
all of the evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims for service connection for disorders of 
the neck and right shoulder.

5.  A September 1995 rating decision denied service 
connection for a left index finger disorder; the veteran did 
not appeal the decision within one year of receiving 
notification and thus the decision is final.

6.  Evidence added to the record since the September 1995 
rating decision, when considered alone or in conjunction with 
all of the evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a left index 
finger disorder.

7.  The competent medical evidence, overall, does not show 
that the veteran's right knee chondromalacia patella or left 
knee chondromalacia patella result in limitation of flexion 
to 30 degrees, limitation of extension to 15 degrees, or 
slight recurrent subluxation or lateral instability.  

8.  The competent medical evidence, overall, does not show 
that the veteran's lumbosacral strain results in severe 
limitation of motion, limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or any ankylosis 
of the entire thoracolumbar spine.

9.  The competent medical evidence, overall, does not show 
that the veteran's scars of the left jaw result in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or two or three 
characteristics of disfigurement.

10.  The veteran submitted a claim for a compensable 
evaluation for left knee chondromalacia on October 22, 1999; 
a subsequent December 2000 VA examination showed a 
compensable disability; there is no medical evidence 
regarding this service-connected disability dated during the 
preceding year.  

11.  The veteran submitted a claim for a compensable 
evaluation for residual of a great toe injury on February 7, 
2005; subsequent VA medical records show surgery on May 23, 
2003; the veteran was assigned a temporary total disability 
evaluation from that date, with a 10 percent evaluation 
effective from October 1, 2003.

12.  The competent medical evidence, overall, does not show 
that September 2005 surgery for residual of right great toe 
injury resulted in severe post-operative residuals beyond 
December 31, 2005.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
major depression, due to service-connected disability, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  Service connection for rheumatoid arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

3.  The evidence received since the February 1992 rating 
decision denying an application to reopen the veteran's claim 
for service connection for a neck disorder is not new and 
material, and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (prior to August 29, 2001).

4.  The evidence received since the February 1992 rating 
decision denying the veteran's application to reopen a claim 
for service connection for a right shoulder disorder is not 
new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).

5.  The evidence received since the September 1995 rating 
decision denying service connection for an left index finger 
disorder is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (prior to August 29, 
2001).

6.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5014-5257 (2006).

7.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5014 (2006).

8.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003); 38 C.F.R. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (from September 26, 2003).

9.  The criteria for an evaluation in excess of 10 percent 
for scar of the left jaw have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2006).

10.  Entitlement to an effective date earlier than October 
28, 1999, for the grant of a 10 percent evaluation for left 
knee chondromalacia is not warranted.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5110(a) and (b)(2) (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2) (2006).

11.  Entitlement to an effective date earlier than May 23, 
2003, for the grant of a 10 percent evaluation for residual 
of a right great toe injury is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5110(a) and (b)(2) (West 2002); 
38 C.F.R. §§ 3.155(a), 3.400(o)(2) (2006).

12.  Entitlement to an extension of temporary total 
disability benefits for a period of convalescence pursuant to 
38 C.F.R. § 4.30 (2006) beyond January 1, 2006, is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Psychiatric disorder

Service connection for a psychiatric disability, incurred in 
or aggravated by active duty, has been denied previously.  
The veteran's currently claims that he has a psychiatric 
disorder as a result of service-connected disability.  

An April 2005 private psychiatric report provides a pertinent 
Axis I diagnosis of bipolar affective disorder, NOS; major 
depressive disorder due to a general medical condition; and 
sleep disorder due to a general medical condition.

The report of an October 2005 VA examination provides that 
the April 2005 private psychiatric report, among other 
medical records, had been reviewed.  The report provides an 
Axis I diagnosis of bipolar, polysubstance abuse by history, 
the veteran denies.  In a December 2005 addendum, the VA 
examiner commented that the veteran's bipolar disorder was 
not as likely as not related to or caused by his service-
connected physical conditions of lumbosacral strain, 
bilateral chondromalacia, scar on left jaw and degenerative 
joint disease of the great toe, providing evidence against 
this claim.  A review of the medical records and examination 
of the veteran did not show any connection, cause or 
relationship between these conditions.  The veteran's 
physical conditions "may aggravate" his bipolar disorder 
but to what degree could not be determined without resorting 
to speculation.  

The foregoing evidence, overall, weighs against the veteran's 
claim.  The April 2005 private medical opinion does not link 
the veteran's bipolar affective disorder to service-connected 
disability.  It does not provide any explanation for the link 
between the veteran's major depressive disorder and his 
general medical condition.  It does not link the veteran's 
major depressive disorder to any specific service-connected 
disability.  

The October 2005 VA examination report and the December 2005 
addendum do not diagnosis major depressive disorder, whether 
or not related to service-connected disability.  They do 
provide a diagnosis of bipolar affective disorder but note it 
is not linked to the veteran service-connected disability.  
They also provide an explanation for this opinion.  

The statement that the veteran's service-connected disability 
might aggravate the veteran's bipolar disorder does not 
warrant service connection based on aggravation.  A medical 
statement using the term "could", "may" or "possibly" 
without supporting clinical data or other rationale, is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence.  See also Bostain v. 
West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); and Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  The Board finds that 
the post-service medical record, as a whole, provides 
evidence against a finding that the disorder was aggravated 
by service.     
Rheumatoid arthritis

The veteran's post-service VA and private medical records are 
negative for any diagnosis of rheumatoid arthritis.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no competent 
proof of present disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, rheumatoid arthritis or a psychiatric disorder is 
not a condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).  Thus, the veteran's own testimony is not 
competent and sufficient to establish a diagnosis of 
rheumatoid arthritis since service.  

Further, to the extent that the veteran is able to observe 
continuity of symptoms since service, his opinions are 
outweighed by the lack of pertinent findings in his service 
medical records and the lack of any medical opinion linking 
or indicating a link to service.  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

New and Material Evidence

The applicable law provides that despite the finality of a 
prior decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).  

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186(1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

A February 1992 rating decision denied an application to 
reopen claims for service connection for disorders of the 
neck and right shoulder; the veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.  The evidence of record included 
service medical records and VA and private post-service 
treatment records.  The rating decision noted that inservice 
right shoulder and neck complaints had resolved without 
residuals.  The report of a December 1982 VA examination was 
negative for complaints or findings pertaining to the neck.  
In a post-service 1989 motor vehicle accident, the veteran 
had injured his shoulder.  The February 1992 rating decision 
is final.  38 U.S.C.A. § 7105.

Since the February 1992 rating decision, the veteran has 
submitted voluminous post-service treatment records and 
testimony in correspondence and during a July 2002 hearing 
before the undersigned Veterans Law Judge.  These records are 
negative for any current neck condition.  They show treatment 
for a right shoulder condition, but do not link it to the 
veteran's service or any injury therein.  Thus, the newly 
submitted evidence is not relevant.  As such, the Board finds 
that the additional evidence submitted, when considered alone 
or in conjunction with all of the evidence of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  Further, as the 
evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claims.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

A September 1995 rating decision denied service connection 
for residual of a laceration of the left index finger, 
secondary to service-connected knee disabilities.  The 
veteran did not appeal the decision within one year of 
receiving notification and thus the decision is final.  The 
evidence of record included service medical records and VA 
and private post-service treatment records.  The rating 
decision noted that there was no evidence to support the 
veteran's contentions that his service-connected knee 
disabilities had caused him to slip, which then resulted in 
the laceration f the finger.  The September 1995 rating 
decision is final.  38 U.S.C.A. § 7105.

Since the February 1992 rating decision, the veteran has 
submitted post-service treatment records and testimony in 
correspondence and during a July 2007 hearing before the 
undersigned Veterans Law Judge.  These records are negative 
for any evidence linking the veteran's laceration of the left 
index finger to his service-connected knee disabilities.  The 
newly submitted evidence is simply not relevant.  As such, 
the Board finds that the additional evidence submitted, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.  
Further, as the evidence submitted is not "new and 
material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board acknowledges the veteran's own assertions in 
support of his applications to reopen the claims for service 
connection for disorders of the neck, right shoulder and left 
index finger.  These statements, however, are redundant of 
prior contentions and do not constitute new or material 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Simply stated, the veteran's contentions are not 
new.  Further, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108 (West 1991).  Just as the Board must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the veteran meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'."  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As the preponderance of the evidence is against the 
applications to reopen the claims for service connection for 
conditions of the neck, right shoulder and left index finger, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board recognizes that the veteran has offered testimony 
with respect to his claims in correspondence and during a 
July 2007 hearing before the undersigned Veterans Law Judge.  
As a general matter, the veteran himself is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his own 
assertions cannot constitute competent medical evidence that 
any service-connected disability warrants an increased 
evaluation on any basis other than pain.

When the Rating Schedule is revised during the appeal, the 
veteran is entitled to the most favorable version of the 
revised regulation.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  However, the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file contains a variety of medical records dated 
during the appeal period.  The Board will concentrate on the 
findings from the most recent VA examinations.  See 
Francisco, supra.

Lumbosacral strain

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5289, regarding 
ankylosis of the lumbar spine, allowed a 40 percent 
evaluation if the ankylosis is favorable or a 50 percent 
evaluation if it is unfavorable.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Formula), unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Formula provides that a 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent rating is warranted 
when there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  

The report of a June 2005 notes that the veteran has 
lumbosacral strain and degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  The 
report discusses the two diagnoses, and their resulting 
symptoms, separately.  The veteran reported that he had pain 
located at the lower back to the groin that occurred 
constantly and traveled down going to the legs.  The pain was 
burning, aching and sharp.  It was elicited by physical 
activity.  It was a 10 on a scale of 1 to 10.  It was 
relieved by rest and medication.  Incapacitating episodes 
occurred as often as 5 times a year, which lasted for 14 
days.  Over the past year, he had experienced 2 incidents of 
incapacitation for a total of 21 days.  The functional 
impairment was problem having an erection and thinking 
clearly.  

On physical examination of the thoracolumbar spine, the 
veteran had no complaints of radiating pain on movement.  
Muscle spasm was absent and tenderness was noted.  Straight 
leg raising was negative bilaterally.  There was no 
ankylosis.  Flexion, extension, bilateral lateral flexion and 
bilateral rotation were each full.  The only pain occurred at 
80 degrees (of 90 degrees) of flexion.  The joint function of 
the spine was additionally limited by pain after repetitive 
use and the pain had a major functional impact.  The joint 
function of the spine was not additionally limited after 
repetitive use by fatigue, weakness, lack of endurance or 
incoordination.  The above factors additionally limited the 
joint function by zero degrees because there was no 
additional limitation, providing evidence against this claim.  
There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  Lumbar X-rays 
showed mild diffuse degenerative changes.  

The diagnosis was lumbosacral strain.  The effect on the 
veteran's daily activity was inability to bend his back due 
to pain.

The foregoing evidence weighs against an increased evaluation 
for lumbosacral strain.  The evidence fails to show that this 
disability warrants an increased evaluation based on under 
Diagnostic Code 5295 (prior to September 26, 2003), as there 
is no listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  

Turning to range of motion, the evidence fails to show severe 
limitation of motion and thus a 40 percent evaluation is not 
warranted under Diagnostic Code 5292 (prior to September 26, 
2003).  The evidence also fails to show unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The General 
Formula (from September 26, 2003).

The Board also finds that the effects of pain reasonably 
shown to be due to the veteran's lumbosacral strain is 
contemplated in the current 20 percent rating.  Taking 
Diagnostic Code 5292 and the General Formula into account, 
there is no indication that pain, due to lumbosacral strain, 
has caused functional loss greater than that contemplated by 
the 20 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  The June 2005 VA examination report 
noted that while the function of the spine was additionally 
limited by pain after repetitive use, the spine's function 
was not limited by fatigue, weakness, lack of endurance or 
incoordination.  The veteran has not submitted medical or 
employment records to corroborate his reports of 2 incidents 
of incapacitation for a total of 21 days during the year 
prior to the June 2005 VA examination.

Beyond the above, the Board must find that the veteran's 
contentions regarding his back are found to be of very 
limited probative value.  The veteran has indicated pain of 
10 on a scale of 1 to 10, and incapacitating episodes 
occurred as often as 5 times a year, which lasted for 14 
days.  However, the post-service medical record does not 
support such a finding, provides evidence against such a 
finding, and in fact indicates a condition that is not as 
disabling as the veteran has indicated, undermining his 
overall credibility.    

The veteran's creditability is a major issue in this case.  
For example, within the October 2005 psychiatric examination, 
it was clearly indicated that the veteran was not a reliable 
historian and that he "SEEMS TO BLAME EVERYTHING ON 
OTHERS."  The Board finds that the report is entitled to 
great probative weight, undermining the veteran's credibility 
regard all claims.  The Board must find that the post-service 
medical record, as a whole, provides additional evidence 
against the veteran's overall credibility, undermining all 
claims the veteran has made in this case, particularly the 
extent of his service connected disorders.

Right and left knees

The veteran's left knee disability is evaluated under 
Diagnostic Code 5014.  The veteran's left knee disability is 
evaluated under Diagnostic Code 5014-5257.  

Diagnostic Code 5014 provides that osteomalacia should be 
rated based on the limitation of motion of the affected parts 
as arthritis degenerative.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2006).

Limitation of flexion of a knee to 30 degrees warrants a 20 
percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 15 degrees is rated 20 percent.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9- 2004.

Slight recurrent subluxation or instability of the knee is 
rated 10 percent, and moderate recurrent subluxation or 
instability of the knee is rated 20 percent.  Diagnostic Code 
5257.

VAOPGCPREC 23-97 held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003-5010 and Diagnostic Code 5257 based on 
additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  Likewise, if a 
claimant has a disability rating under Diagnostic Code 5003 
for arthritis of the knee, and there is evidence of 
instability, a separate rating is available under Diagnostic 
Code 5257.  See VAOPGCPREC 9-98.

The report of a June 2005 VA examination provides that the 
veteran reported that his right knee resulted in pain or 
stiffness twice a week and sometimes gave way.  These 
symptoms occurred constantly.  He said that normal daily 
activities were impaired.  The veteran reported that his left 
knee occasionally gave way, intermittently as often as two 
days a week, lasting until medication was taken.  During 
flare-ups, the veteran could hardly bend his knees or walk up 
stairs.  The veteran also had pain.  

On physical examination, the veteran's gait was abnormal and 
he was unable to bear weight on the right knee.  He did not 
require an assistive device for ambulation.  The right knee 
appeared abnormal with swelling.  The left knee appeared 
within normal limits.  Drawer and McMurray tests were within 
normal limits bilaterally.  

Range of motion on the right was from zero degrees extension 
to 100 degrees flexion, with pain at 90 degrees.  Range of 
motion on the left was from zero degrees extension to 110 
degrees flexion, with pain at 100 degrees.  The joint 
function of each knee was additionally limited by pain after 
repetitive use, and the pain had a major functional impact.  
After repetitive use, the joint function of each knee was not 
limited by fatigue, weakness, lack of endurance or 
incoordination.  The above factors additionally limited the 
(unspecified) knee by zero degrees because there was no 
additional limitation.  X-ray testing showed degenerative 
arthritic changes bilaterally.  

One pertinent diagnosis was degenerative arthritis of the 
left knee.  This diagnosis was changed from chondromalacia 
patella because of painful, decreased range of motion and X-
ray evidence.  The second pertinent diagnosis was 
degenerative arthritis of the right knee.  This diagnosis was 
changed from chondromalacia patella because of swelling, 
painful decreased range of motion and X-ray evidence.  The 
effect of the condition on the veteran's daily activity was 
inability to bear weight which affected his ability to stand 
and walk.  

The foregoing evidence weighs against an increased evaluation 
for either knee disability.  The evidence fails to show that 
either knee warrants an increased evaluation based on 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees, under Diagnostic Codes 5260 and 
5261, respectively.  The evidence also fails to show that 
either knee has slight recurrent subluxation or lateral 
instability and thus additional compensation is not warranted 
under Diagnostic Code 5257.  

The Board also finds that the effects of pain reasonably 
shown to be due to the veteran's knee disabilities are 
contemplated in the current 10 percent rating assigned to 
each condition.  Taking Diagnostic Codes 5260 and 5261 into 
account, there is no indication that pain, due to disability 
of the left knee, has caused functional loss greater than 
that contemplated by the 10 percent evaluations assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  The June 
2005 VA examination report noted that while the function of 
each knee was additionally limited by pain after repetitive 
use, the knees' function was not limited by fatigue, 
weakness, lack of endurance or incoordination.  Once again, 
the Board must find that the veteran's credibility regarding 
his pain is entitled to very limited probative value.  A long 
history of alcohol abuse is also clearly indicated from the 
record. 




Scar left jaw

The veteran's scar is evaluated as disfigurement of the head, 
face or neck under Diagnostic Code 7800.  A 10 percent 
evaluation is assigned when the disability has one 
characteristic of disfigurement.  A 30 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Diagnostic Code 7800.  A 
Note lists eight characteristics of disfigurement used for 
evaluating the disability: (1) scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one-quarter inch (0.6 
cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The report of a January 2005 VA examination provides that the 
veteran had one scar beginning near the left ear going down 
to the chin that measured 10 x 6 x 0.2 cm. that was level and 
without tenderness, ulceration, adhesion, instability, tissue 
loss, loss of motion or keloid.  The scar was skin color.  
There was some disfigurement and abnormal texture due to 
shine and irregularity.  The veteran had a second scar near 
the left eye measuring 2 x 0.3 cm. that was level and without 
tenderness, ulceration, adherence, instability, tissue loss, 
keloid formation, limitation of motion or hypopigmentation.  
There was some disfigurement and hyperpigmentation, with 
abnormal texture due to shine and irregularity.  The 
diagnosis was left jaw scars.  The examiner commented that 
there was slight disfigurement because of the two scars and 
he believed that the veteran could be somewhat emotionally 
affected by the disfigurement of the case.  

The January 2005 VA examination report weighs against an 
evaluation in excess of 10 percent.  The veteran's scars do 
not result in visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features or two or three characteristics of disfigurement.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to any of the claimed increased 
evaluations.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Earlier Effective Date 

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date; 
otherwise the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  In these cases, 
the Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12- 98.  
Thus, if the increase occurred more than one year prior to 
the date the application is received, the effective date must 
be no earlier than the date of receipt of the application.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2). 

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Left knee chondromalacia

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than October 
22, 1999 for the grant of a 10 percent evaluation for left 
knee chondromalacia.  There is no evidence in the claims 
file, such as treatment records, that the veteran's left knee 
chondromalacia warranted a 10 percent evaluation in the one-
year period prior to the receipt of the veteran's claim 
October 28, 1999.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  Similarly, there is no evidence that the 
veteran submitted an informal claim for an increased 
evaluation prior to October 28, 1999.  38 C.F.R. § 3.155.  
Moreover, symptoms warranting a 10 percent evaluation were 
not shown until the report of December 2000 VA examination.

The Board is cognizant of the veteran's assertions that the 
effective date of his 10 percent evaluation should be 1994.  
However, the governing regulations regarding this claim are 
clear.  The Court has held that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].  There is no 
interpretation of the facts of this case that will support a 
legal basis for an effective date earlier than October 28, 
1999, for the 10 percent evaluation for left knee 
chondromalacia.  Since the law is dispositive, the claim for 
an earlier effective date for the grant of a 10 percent 
evaluation for left knee chondromalacia.  Sabonis, supra.



Residual right great toe injury

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than May 23, 
2003, for the grant of a 10 percent evaluation for residual 
of right great toe injury.  There is no evidence in the 
claims file, such as treatment records, that the veteran's 
residual right great toe injury warranted a compensable 
evaluation prior to the May 23, 2003 surgery which was the 
basis for the temporary 100 percent evaluation immediately 
preceding the 10 percent evaluation.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Extension of Temporary Total Disability Benefits

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2006).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  A 
total rating is effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  38 C.F.R. § 
4.30.

The assignment of a temporary total convalescent rating under 
§ 4.30 is subject to time limits.  A total rating under 38 
C.F.R. § 4.30(a) may be extended for an additional one, two, 
or three months beyond the initial allowable three-month 
period for any of the conditions of entitlement listed 
therein.  38 C.F.R. § 4.30(b)(1).  However, an additional 
extension of one to six months beyond the maximum combined 
original and extended periods of six months may be had only 
if surgery resulted in severe post-operative residuals, or if 
there is immobilization by cast of one major joint or more 
without surgery, with the approval of the adjudication 
officer.  38 C.F.R. § 4.30(b)(2).

In this case, VA medical records reveal that the veteran 
underwent surgical treatment of the right great toe on 
September 30, 2005.  A November 2005 rating decision granted 
temporary total disability benefits under the provisions of 
38 C.F.R. § 4.30, followed by a 10 percent evaluation 
beginning December 1, 2005.  

The veteran submitted a November 2005 VA medical record 
indicating that he was unable to return to his job before 
January 1, 2006.  As a result, in a January 2006 rating 
decision the RO extended the temporary total disability 
benefits, followed by a 10 percent evaluation beginning 
January 1, 2006.  

The evidence of record weighs against the veteran's claim for 
an extension of temporary total disability benefits.  The 
record is simply negative for evidence of severe post-
operative residuals extending beyond December 31, 2005.  
38 C.F.R. § 4.30(b)(2).

The veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that the September 2005 
surgery on his right great toe resulted in severe post-
operative residual beyond December 31, 2005.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO has sent numerous letters 
(including correspondence dated in October 2001, December 
2003, January 2005, May 2005, June 2005, October 2005 and 
March 2006) that discussed the particular legal requirements 
applicable to the veteran's claims, the evidence considered, 
and the pertinent laws and regulations.  VA made all efforts 
to notify and to assist the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the veteran's 
possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence to the veteran dated in March 2006 provided 
the required notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
need not conduct any additional examinations, or seek any 
independent medical opinions, because the information and 
evidence of record, as set forth and analyzed above, contains 
sufficient competent medical evidence to decide the claims.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A.  § 5103A(d)).  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for a psychiatric disorder, to include 
major depression, due to service-connected disability, is 
denied.

Service connection for rheumatoid arthritis is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a neck disorder, the 
veteran's application to reopen the claim is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a right shoulder disorder, 
the veteran's application to reopen the claim is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a left index finger 
disorder, the veteran's application to reopen the claim is 
denied.

An evaluation in excess of 10 percent for chondromalacia 
patella of the right knee is denied.

An evaluation in excess of 10 percent for chondromalacia 
patella of the left knee is denied.

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for scar of the left 
jaw is denied. 

An effective date earlier than October 28, 1999, for the 
grant of a 10 percent evaluation for left knee chondromalacia 
is denied. 

An effective date earlier than May 23, 2003, for the grant of 
a 10 percent evaluation for residual of a right great toe 
injury is denied.

An extension of temporary total disability benefits for a 
period of convalescence pursuant to 38 C.F.R. § 4.30 (2006) 
beyond January 1, 2006, is denied.


REMAND

In this case, the veteran contends that he chipped a tooth 
during surgery in 1994 for his service connected right knee.  
The veteran relates that the VA medical center (VAMC) at 
Durham later repaired the tooth but the repair fell off 
sometime between 2003 and 2006.  He was unable to appear for 
two dental appointments (one at Durham and one at 
Fayetteville) to repair the damage and was then told he was 
not eligible for repair.  The veteran seeks to have the tooth 
repaired.  

VA treatment records dated in 1994, concerning the veteran's 
diabetes, include a comment that the veteran chipped a tooth 
during surgery, but do not identify the tooth.  Outpatient 
dental records from the Fayetteville VAMC reflect that in 
2006 the veteran was assessed with decay and broken 
restorations, and was cancelled from the clinic in due to 
non-eligibility status.  However, the record before the Board 
does not include any treatment records from the actual 
restoration.  

In light of the foregoing, additional development is required 
to obtain records of the claimed tooth repair and to 
determine whether any current broken restoration is related 
to the original surgery. 

A preliminary review of the record also discloses that the 
veteran underwent surgical treatment of his service-connected 
residual of a right great toe injury since his most recent VA 
examination.  Accordingly, the appropriate adjudication of 
the veteran's increased evaluation claim requires another VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all dental 
treatment records located at that 
Durham and Fayetteville VAMCs, which 
have not been previously secured.  The 
veteran is asked to send this 
information himself as soon as possible 
to avoid delay in the adjudication of 
his claim.

2.  If and only if VA dental records 
show restoration of tooth injured 
during VA surgery, then schedule the 
veteran for appropriate examination to 
determine the nature, extent and 
etiology of any broken tooth 
restorations, that may be present.  The 
claims file must be made available to 
the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any broken tooth 
restoration is related to the dental 
injury described in the veteran's 1994 
VA treatment records.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Schedule the veteran for 
appropriate examination to evaluate the 
current severity of the service-
connected residual of a right great toe 
injury.

The claims folder should be available 
for review and the examination report 
should indicate whether such review was 
accomplished.  The examiner should 
provide a detailed account of the 
veteran's subjective complaints and all 
relevant findings on physical 
examination.  The examination should 
comply with the appropriate AMIE 
protocol.

4.  Then, readjudicate the veteran's 
claims for a dental disorder under the 
provisions of 38 U.S.C.A. § 1151, and 
entitlement to an increased evaluation 
for residual of a right great toe 
injury.  If any part of this decision 
is adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


